Citation Nr: 1231000	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bladder carcinoma, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for squamous cell carcinoma of the anus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In February 2011, the Veteran testified before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in February 2011, the Veteran testified before a VLJ of the Board; however, the VLJ who had conducted that hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran has a right to have the VLJ who conducted the hearing participate in making the final determination of the claim.  Accordingly, the Board offered the Veteran an opportunity for another hearing.  In July 2012, he indicated that he wanted to appear at hearing before a VLJ of the Board at his local RO (Travel Board hearing).  

Therefore, remand is necessary so that the Veteran may be scheduled for a Travel Board hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


